Exhibit 10.18

Stock Award Agreement

Executive Incentive Program

STOCK AWARD AGREEMENT UNDER

THE MICROSOFT CORPORATION 2001 STOCK PLAN

Award Number <<GrantIdentifier>>

1. Award of Stock Awards.    Microsoft Corporation (hereinafter the “Company”),
in the exercise of its sole discretion pursuant to the Microsoft Corporation
2001 Stock Plan (the “Plan”), does on <<GrantDate>> (the “Award Date”) hereby
award to <<FullName>> (the “Awardee”) <<SharesGrantedQuantity>> Stock Awards
(“SAs”) upon the terms and subject to the conditions hereinafter
contained. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Plan. SAs represent the Company’s unfunded and unsecured
promise to issue Common Shares at a future date, subject to the terms of this
Award Agreement and the Plan. Awardee has no rights under the SAs other than the
rights of a general unsecured creditor of the Company.

2. Vesting of SAs.

(a) Subject to the terms of this Award Agreement and the Plan and provided that
Awardee remains continuously employed through the vesting dates set out below,
the SAs shall vest as follows:

 

Vesting Date    Percentage
of SAs  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[Insert Award Approval Date] (“Initial Vest Date”)

     25%   

[1st 8/31 after Initial Vest Date]

     25%   

[2nd 8/31 after Initial Vest Date]

     25%   

[3rd 8/31 after Initial Vest Date]

     25%   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Vesting will not occur before the first NASDAQ Stock Market regular trading day
that is on or after the applicable vesting date above.

(b) Awardee agrees that the SAs subject to this agreement, and other incentive
or performance-based compensation Awardee receives or has received from the
Company, shall be subject to the Company’s executive compensation recovery
policy, as amended from to time.

(c) AWARDEE’S RIGHTS IN THE SAs SHALL BE AFFECTED, WITH REGARD TO BOTH VESTING
SCHEDULE AND TERMINATION, BY LEAVES OF ABSENCE, CHANGES IN THE NUMBER OF HOURS
WORKED, PARTIAL DISABILITY, AND OTHER CHANGES IN AWARDEE’S EMPLOYMENT STATUS AS
PROVIDED IN THE COMPANY’S CURRENT POLICIES IN SUCH MATTERS. ACCOMPANYING THIS
AWARD AGREEMENT IS A CURRENT COPY OF THE COMPANY’S POLICIES IN SUCH
MATTERS. THESE POLICIES MAY CHANGE FROM TIME TO TIME WITHOUT NOTICE IN THE
COMPANY’S SOLE DISCRETION, AND AWARDEE’S RIGHTS WILL BE GOVERNED BY THE POLICIES
IN EFFECT AT THE TIME OF ANY EMPLOYMENT STATUS CHANGE. E-MAIL “BENEFITS” FOR A
COPY OF THE MOST CURRENT POLICIES AT ANY POINT IN TIME.



--------------------------------------------------------------------------------

3. Termination.    Unless terminated earlier under Section 4, 5 or 6 below, an
Awardee’s rights under this Award Agreement with respect to the SAs issued under
this Award Agreement shall terminate at the time such SAs are converted into
Common Shares and distributed to Awardee.

4. Termination of Awardee’s Status as a Participant.    Except as otherwise
specified in Section 5, 6 and 7 below, in the event of termination of Awardee’s
Continuous Status as a Participant (as such term is defined in Section 2(j) of
the Plan), Awardee’s rights under this Award Agreement in any unvested SAs shall
terminate. For the avoidance of doubt, an Awardee’s Continuous Status as a
Participant terminates at the time Awardee’s actual employer ceases to be the
Company or a “Subsidiary” of the Company, as that term is defined in
Section 2(y) of the Plan, and except as otherwise specified in Section 5, 6 and
7 below, no person shall have any rights as an Awardee under this Award
Agreement unless he or she is in Continuous Status as a Participant on the Award
Date.

5. Disability of Awardee.    Notwithstanding the provisions of Section 4 above,
in the event of termination of Awardee’s Continuous Status as a Participant as a
result of total and permanent disability (as such term is defined in
Section 12(c) of the Plan) on or after the last business day of the August
immediately preceding the Award Date, outstanding unvested shares under this SA
shall become immediately vested.

6. Death of Awardee.    Notwithstanding the provisions of Section 4 above, if
Awardee is, at the time of death, in Continuous Status as a Participant on or
after the last business day of the August immediately preceding the Award Date,
outstanding unvested SAs under the Award shall become immediately vested.

7. Retirement of Awardee.    Notwithstanding the provisions of Section 4 above,
in the event of Awardee’s Retirement, Awardee shall be treated as continuously
employed through the vesting periods in Section 2(a) above. For this purpose,
“Retirement” means termination of employment with the Company or its direct and
indirect subsidiaries after the earlier of (a) age 65,or (b) attaining age 55
and 15 years of Continuous Service, provided that immediately prior to
termination of employment the Awardee is employed by Microsoft (or its direct
and indirect subsidiaries) in the United States

This Section 7 will only apply to a Retirement if (a) the Retirement occurs on
or after the last business day of the August immediately preceding the Award
Date, (b) Awardee executes a release in conjunction with the Retirement in the
form provided by the Company, and (c) Awardee’s employment does not terminate
due to misconduct (as determined in the sole discretion of the Company’s senior
corporate officer in charge of the Human Resources department), including but
not limited to misconduct in violation of Company policy and misconduct that
adversely affects the Company’s interests or reputation.

For purposes of this Section 7, “Continuous Service” means that Awardee has
continuously remained an employee of the Company or its direct and indirect
subsidiaries, measured from Awardee’s “most recent hire date” as reflected in
the Company records. For an Awardee who became an employee of the Company
following the acquisition of his or her employer by the Company or its direct or
indirect subsidiaries, service with the acquired employer shall count toward
Continuous Service, and Continuous Service shall be measured from Awardee’s
acquired company hire date as reflected in the Company’s records.



--------------------------------------------------------------------------------

8. Value of Unvested SAs.    In consideration of the award of these SAs, Awardee
agrees that upon and following termination of Awardee’s Continuous Status as a
Participant for any reason (whether or not in breach of applicable laws), and
regardless of whether Awardee is terminated with or without cause, notice, or
pre-termination procedure or whether Awardee asserts or prevails on a claim that
Awardee’s employment was terminable only for cause or only with notice or
pre-termination procedure, any unvested SAs under this Award Agreement shall be
deemed to have a value of zero dollars ($0.00).

9. Conversion of SAs to Common Shares; Responsibility for Taxes.

(a) Provided Awardee has satisfied the requirements of Section 9(b) below, on
the vesting of any SAs, such vested SAs shall be converted into an equivalent
number of Common Shares that will be distributed to Awardee within 90 days after
the date of the vesting event, or in the event of Awardee’s death, to Awardee’s
legal representative within 90 days after date of death; provided that SAs that
vest on or before the Initial Vest Date, shall be converted into an equivalent
number of Common Shares that will be distributed to Awardee (1) after the number
of SAs subject to this Award Agreement is determined, and (2) between the
Initial Vest Date and the last day of the first September containing the Initial
Vest Date. Notwithstanding the foregoing, if accelerated vesting of an SA occurs
pursuant to a provision of the Plan not addressed in this Award Agreement,
distribution of the related Common Share shall not occur until the date
distribution would have occurred under this Award Agreement absent such
accelerated vesting. The distribution to Awardee, or in the case of Awardee’s
death, to Awardee’s legal representative, of Common Shares in respect of the
vested SAs shall be evidenced by a stock certificate, appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company, or
other appropriate means as determined by the Company. In the event ownership or
issuance of Common Shares is not feasible due to applicable exchange controls,
securities regulations, tax laws or other provisions of applicable law, as
determined by the Company in its sole discretion, Awardee, or in the event of
Awardee’s death, Awardee’s legal representative, shall receive cash proceeds in
an amount equal to the value of the Common Shares otherwise distributable to
Awardee, as determined by the Company in its sole discretion, net of amounts
withheld in satisfaction of the requirements of Section 9(b) below.

(b) Regardless of any action the Company or Awardee’s actual employer takes with
respect to any or all income tax (including federal, state and local taxes),
social insurance, payroll tax, payment on account, or other tax-related
withholding items (“Tax-Related Items”) that arise in connection with the SAs,
Awardee acknowledges and agrees that the ultimate liability for any Tax-Related
Items determined by the Company in its discretion to be legally due by Awardee,
is and remains Awardee’s responsibility. Awardee acknowledges and agrees that
the Company and/or Awardee’s actual employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the SAs, including the grant of the SAs, the vesting of SAs, the
conversion of the SAs into Common Shares or the receipt of an equivalent cash
payment, the subsequent sale of any Common Shares acquired and the receipt of
any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the SAs to reduce or eliminate
Awardee’s liability for any Tax-Related Items.

Prior to the relevant taxable or tax-withholding event, as applicable, Awardee
shall pay, or make adequate arrangements satisfactory to the Company or to
Awardee’s actual employer (in their sole discretion) to satisfy all obligations
for Tax-Related Items. In this regard, Awardee authorizes the



--------------------------------------------------------------------------------

Company or Awardee’s actual employer to withhold all applicable Tax-Related
Items from Awardee’s wages or other cash compensation payable to Awardee by the
Company or Awardee’s actual employer. Alternatively, or in addition, the Company
or Awardee’s actual employer may, in their sole discretion, and without notice
to or authorization by Awardee, (i) sell or arrange for the sale of Common
Shares to be issued upon the vesting of SAs or other event to satisfy the
withholding obligation, and/or (ii) withhold in Common Shares, provided that the
Company and Awardee’s actual employer shall withhold only the amount of shares
necessary to satisfy the minimum withholding amount or such other amount
determined by the Company as not resulting in negative accounting consequences
for the Company. Awardee will be deemed to have been issued the full number of
Common Shares subject to the SAs, notwithstanding that a number of whole vested
Common Shares are held back solely for the purpose of paying the Tax-Related
Items. Awardee shall pay to the Company or to Awardee’s actual employer any
amount of Tax-Related Items that the Company or Awardee’s actual employer may be
required to withhold as a result of Awardee’s receipt of SAs, the vesting of
SAs, or the conversion of vested SAs to Common Shares that cannot be satisfied
by the means described in this paragraph. Except where applicable legal or
regulatory provisions prohibit and notwithstanding anything in the Plan to the
contrary, the standard process for the payment of an Awardee’s Tax-Related Items
shall be for the Company or Awardee’s actual employer to withhold in Common
Shares only to the amount of shares necessary to satisfy the minimum withholding
amount or such other amount determined by the Company as not resulting in
negative accounting consequences for the Company. The Company may refuse to
deliver Common Shares to Awardee if Awardee fails to comply with Awardee’s
obligation in connection with the Tax-Related Items as described in this section
9.

(c) In lieu of issuing fractional Common Shares, on the vesting of a fraction of
a SA, the Company shall round the shares to the nearest whole share and any such
share that represents a fraction of a SA will be included in a subsequent vest
date.

(d) Until the distribution to Awardee of the Common Shares in respect of the
vested SAs is evidenced by a stock certificate, appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company, or other
appropriate means, Awardee shall have no right to vote or receive dividends or
any other rights as a shareholder with respect to such Common Shares,
notwithstanding the vesting of SAs. No adjustment will be made for a dividend or
other right for which the record date is prior to the date Awardee is recorded
as the owner of the Common Shares, except as provided in Section 14 of the Plan.

(e) By accepting the Award of SAs evidenced by this Award Agreement, Awardee
agrees not to sell any of the Common Shares received on account of vested SAs at
a time when applicable laws or Company policies prohibit a sale. This
restriction shall apply so long as Awardee is an Employee, Consultant or outside
director of the Company or a Subsidiary of the Company.

10. Non-Transferability of SAs.    Awardee’s right in the SAs awarded under this
Award Agreement and any interest therein may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner, other than by will or
by the laws of descent or distribution. SAs shall not be subject to execution,
attachment or other process.

11. Acknowledgment of Nature of Plan and SAs.    In accepting the Award, Awardee
acknowledges that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, as provided in the Plan;



--------------------------------------------------------------------------------

(b) the Award of SAs is voluntary and occasional and does not create any
contractual or other right to receive future awards of SAs or other awards, or
benefits in lieu of SAs even if SAs have been awarded repeatedly in the past;

(c) all decisions with respect to SAs or other future awards, if any, will be at
the sole discretion of the Company;

(d) Awardee’s participation in the Plan is voluntary;

(e) the future value of the underlying Common Shares is unknown and cannot be
predicted with certainty;

(f) if Awardee receives Common Shares, the value of such Common Shares acquired
on vesting of SAs may increase or decrease in value;

(g) notwithstanding any terms or conditions of the Plan to the contrary and
consistent with Section 4, above, in the event of termination of Awardee’s
Continuous Status as a Participant under circumstances where Section 7 does not
apply (whether or not in breach of applicable laws), Awardee’s right to receive
SAs and vest under the Plan, if any, will terminate effective as of the date
that Awardee is no longer actively employed and will not be extended by any
notice period mandated under applicable law. Awardee’s right to receive Common
Shares pursuant to the SAs after termination of Continuous Status as a
Participant, if any, will be calculated as of the date of termination of
Awardee’s active employment and will not be extended by any notice period
mandated under applicable law. The senior corporate officer in charge of the
Human Resources department shall have the exclusive discretion to determine when
Awardee is no longer actively employed for purposes of the award of SAs; and

(h) Awardee acknowledges and agrees that, regardless of whether Awardee is
terminated with or without cause, notice or pre-termination procedure or whether
Awardee asserts or prevails on a claim that Awardee’s employment was terminable
only for cause or only with notice or pre-termination procedure, Awardee has no
right to, and will not bring any legal claim or action for, (a) any damages for
any portion of the SAs that have been vested and converted into Common Shares,
or (b) termination of any unvested SAs under this Award Agreement.

12. No Employment Right.    Awardee acknowledges that neither the fact of this
Award of SAs nor any provision of this Award Agreement or the Plan or the
policies adopted pursuant to the Plan shall confer upon Awardee any right with
respect to employment or continuation of current employment with the Company or
with Awardee’s actual employer, or to employment that is not terminable at
will. Awardee further acknowledges and agrees that neither the Plan nor this
Award of SAs makes Awardee’s employment with the Company or Awardee’s actual
employer for any minimum or fixed period, and that such employment is subject to
the mutual consent of Awardee and the Company or Awardee’s actual employer, and
may be terminated by either Awardee or the Company or Awardee’s actual employer
at any time, for any reason or no reason, with or without cause or notice or any
kind of pre- or post-termination warning, discipline or procedure.

13. Administration.    The authority to manage and control the operation and
administration of this Award Agreement shall be vested in the Committee (as such
term is defined in Section 2(f) of the Plan), and the Committee shall have all
powers and discretion with respect to this Award Agreement as it has with
respect to the Plan. Any interpretation of the Award Agreement by the Committee
and any



--------------------------------------------------------------------------------

decision made by the Committee with respect to the Award Agreement shall be
final and binding on all parties. References to the Committee in this Award
Agreement shall be read to include a reference to any delegate of the Committee
acting within the scope of his or her delegation.

14. Plan Governs.    Notwithstanding anything in this Award Agreement to the
contrary, the terms of this Award Agreement shall be subject to the terms of the
Plan, and this Award Agreement is subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan.

15. Notices.    Any written notices provided for in this Award Agreement that
are sent by mail shall be deemed received three business days after mailing, but
not later than the date of actual receipt. Notices shall be directed, if to
Awardee, at Awardee’s address indicated by the Company’s records and, if to the
Company, at the Company’s principal executive office.

16. Electronic Delivery.    The Company may, in its sole discretion, decide to
deliver any documents related to SAs awarded under the Plan or future SAs that
may be awarded under the Plan by electronic means or request Awardee’s consent
to participate in the Plan by electronic means. Awardee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

17. Acknowledgment.    By Awardee’s acceptance as evidenced below, Awardee
acknowledges that Awardee has received and has read, understood and accepted all
the terms, conditions and restrictions of this Award Agreement, the Plan, and
the current policies referenced in Section 2(b) of this Award Agreement. Awardee
understands and agrees that this Award Agreement is subject to all the terms,
conditions, and restrictions stated in this Award Agreement and in the other
documents referenced in the preceding sentence, as the latter may be amended
from time to time in the Company’s sole discretion. Awardee further acknowledges
that Awardee must accept this Award Agreement in the manner prescribed by the
Company no later than the first anniversary of the Award Date.

18. Board Approval.    These SAs have been awarded pursuant to the Plan and
accordingly this Award of SAs is subject to approval by an authorized committee
of the Board of Directors. If this Award of SAs has not already been approved,
the Company agrees to submit this Award for approval as soon as practical. If
such approval is not obtained, this award is null and void.

19. Governing Law and Venue.    This Award Agreement shall be governed by the
laws of the State of Washington, U.S.A., without regard to Washington laws that
might cause other law to govern under applicable principles of conflicts of
law. The venue for any litigation related to this Award Agreement will be in
King County, Washington.

20. Severability.    If one or more of the provisions of this Award Agreement
shall be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions that could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Award Agreement to be
construed so as to foster the intent of this Award Agreement and the Plan.



--------------------------------------------------------------------------------

21. Complete Award Agreement and Amendment.    This Award Agreement (including
the policies referenced in Section 2(b)), the Notice of Receipt of Stock Awards
(if any), and the Plan constitute the entire agreement between Awardee and the
Company regarding SAs. Any prior agreements, commitments or negotiations
concerning these SAs are superseded. This Award Agreement may be amended only by
written agreement of Awardee and the Company, without consent of any other
person, provided that no consent is necessary to an amendment that in the
reasonable judgment of the Committee confers a benefit on Awardee. Awardee
agrees not to rely on any oral information regarding this Award of SAs or any
written materials not identified in this Section 21.

22. Code Section 409A.    This Award Agreement shall be interpreted, operated,
and administered in a manner so as not to subject Awardee to the assessment of
additional taxes or interest under Code section 409A, and this Award Agreement
shall be amended as the Company, in its sole discretion, determines is necessary
and appropriate to avoid the application of any such taxes or interest.

EXECUTED as of the Award Date above written.

MICROSOFT CORPORATION

Lisa Brummel,

Chief People Officer

AWARDEE’S ACCEPTANCE:

I have read and fully understood this Award Agreement and, as referenced in
Section 17 above, I accept and agree to be bound by all of the terms, conditions
and restrictions contained in this Award Agreement and the other documents
referenced in it. I intend to express my acceptance of the Award and this Award
Agreement by typing my name in Awardee acceptance window provided in “step 2” of
the award acceptance checklist, and I further intend the typing of my name to
have the same force and effect in all respects as a handwritten signature.